Citation Nr: 1315350	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from October 1994 to March 2001. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for chronic back pain and a bilateral hip condition. 

In May 2011, the Veteran testified before the undersigned Veteran's Law Judge; a transcript of the hearing is included in the claims file. 

In October 2008, the Board remanded the claims for additional development.  The case was thereafter returned to the Board.  In August 2011, the Board again remanded the issues.  In October 2012, the Appeals Management Center (AMC) granted service connection for the low back disorder but continued to deny service connection for a bilateral hip disorder.  The case has been returned to the Board for appellate review.

As noted in the August 2011 Board decision, the Veteran indicated in May 2011 that she wishes to file a claim for service connection for sinusitis.  It is unclear whether action has been taken on this request.  As such, this matter is again REFERRED to the RO for any appropriate development. 


FINDING OF FACT

A chronic bilateral hip disorder was not present until more than one year following the Veteran's discharge from active service, is not etiologically related to the Veteran's active service, and was not caused or worsened by service-connected disability.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."
The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability rating and effective date element of her claim, in February 2008, following the initial adjudication of the claim.  Although this letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the Veteran's service treatment records (STRs) and all available, pertinent post-service treatment records have been obtained.  Also, the Veteran was afforded appropriate VA examinations in response to her claim.  The September 2011 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Additionally, an independent medical expert (IME) opinion was obtained and the IME reviewed the Veteran's past medical history and current complaints and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that this examination report and the IME are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran also testified at a hearing before the undersigned.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate any of the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a chronic disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran asserts that her bilateral hip disability began while on active duty and is related closely to her back disability.  The Veteran has consistently held that she sustained an injury to her back that also affected her hips and continues to affect her physical health.  

STR indicate a history of low back pain.  A July 1994 enlistment examination and associated medical history report is negative for complaints of back pain.  In an STR dated in February 1996, the Veteran complained of low back pain.  In a January 1997 STR, the Veteran reported low back pain for 12 hours after a fall from stairs and landing on her back.  She stated she was able to get up by herself and denied numbness or tingling on the legs/feet.  The examiner diagnosed mild low back pain.  In an April 1998 STR, the Veteran complained of mid-central back pain aggravated by pushups, running, and prolonged standing.  The examiner diagnosed mild low back pain secondary to increased lower lordosis.  In a September 1999 STR, the Veteran again complained of low back pain which shoots down her left buttocks.  She indicated she had been having symptoms for four years.  Upon examination, the examiner diagnosed low back pain probably secondary to recent increase in weight.  A September 1999 X-ray report noted a normal lumbosacral spine.  In a February 2000 STR, the Veteran was followed-up for complaints of lower back pain.  The examiner noted pain with slight increased lordosis and diagnosed chronic low back pain due to poor posture.  In a March 2000 STR, the Veteran was diagnosed with possible sacroiliitis. 

The Veteran has indicated that a bone scan was performed at Walter Reed Hospital; however, those records are found to be unavailable. 

In a December 2004 VA progress note, the Veteran reported pain in both hips and low back since March 1999.  She denied injury, but indicated she had a bone scan of her hips with hip defects.  Upon examination, the examiner diagnosed bilateral hip pain. 

A February 2005 VA MRI found mild disc bulge at L4-L5, mild degenerative faucet changes, and no stenosis of the lumbar spine.  The examiner reported a minor abnormality.  A study of the hips found no evidence of hip joint effusions, avascular necrosis fracture, or edema on either side.  The study also found mild degenerative changes and hypointense signal on both sides of the left sacroiliac joint inferiorly.  The examiner noted that this diagnostic consideration would include sacroiliitis, degenerative osteoarthritis, and old trauma. 

During a February 2005 VA follow-up, the examiner diagnosed low back pain and arthralgia, possible seronegative sacroiliitis. 

During a December 2009 VA examination, the Veteran complained of hip and back pain while in the military.  The Veteran reported a back injury while moving barrack furniture.  She was diagnosed with low back strain and treated conservatively.  She stated she was seen in the troop clinic and was treated with physical therapy and medication for both her hips and back.  She also stated she was rotated back to Ft. Belvoir and was seen by sports medicine at Walter Reed Army Hospital.  A bone scan showed "defects" in both hips.  She became pregnant in April 2000 and the work-up was put on hold.  She separated from the service in March 2001 without further evaluation.  An X-ray report of the hips found no fracture, dislocation, or other bony abnormality and joint and soft tissues were likewise unremarkable.  An X-ray report of the low back found no evidence of acute abnormality and possible slight left convex scoliosis.  The report was noted unremarkable otherwise, however it also indicated that constipation limited the examination. 

After a physical examination, the examiner diagnosed left convex scoliosis (minimal) with chronic low back pain.  The examiner opined that it is less likely as not that the Veteran's current symptoms are caused or a result of the chronic low back pain reported while in service.  It was noted that the Veteran complained of back pain in service and that she was told she had an abnormal bone scan.  However, X-ray reports from 2004 and the present show no hip abnormalities and only minor bony problems in her lumbar spine.  Although she claims to have chronic lower back pain, she appears to have adapted well and continued to perform her physically demanding duties as an OR technician.  Her current condition appears mild and is likely minimally connected to her service complaints. 

In an undated and unsigned record from Sentra Careplex, it is noted that the Veteran has been diagnosed as suffering from arthralgia, which the note explains simply means pain in the joint.  This is consistent with the Veteran's existing condition of sacroiliitis.  Response to medication has been variable as well as systemic steroid therapy.  She injured her back while in the military and has had back pain intermittently since then.  A sudden impact or traumatic injury like a fall can cause sacroiliitis.  The Veteran was seen for sudden onset of pain - positive on both the left and right.  Sacroiliitis is an inflammation of both of the sacroiliac joints that connect to the lower spine to the pelvis which is extremely painful.  The Veteran pain is persistent and radiates from the lower back and pelvis into the buttock and back of the thigh.  It was noted that this illness is no ordinary episode of back pain and can lead to joint destruction and the possible development of a disabling ailment. 

During a May 2011 Board hearing, the Veteran reported that her private physician found that the problems she is currently having are related to her active service complaints.  She reported that she was misdiagnosed while in service and her diagnosis of sacroiliitis is the same as it was then.  A written statement received in the same time period relates that the pain in her back seems to have taken a toll on her hips.  

A May 2011 statement from the Veteran's husband reflects that he had known her for over 5 years and that he has had to help her up and down stairs and buy heating pads, special pillows and back braces to help ease her pain and suffering.  L. K.-S. wrote that she had known and worked with the Veteran for 3 years and has been aware of her hip and back difficulties for that time period.  She reported that during the winter season the Veteran complains that her left hip aches.  T. S. has worked with the Veteran since 2003 and became aware of her hip and back problems while they were doing surgical procedures.  A doctor showed the Veteran a technique to ease some of the pain during surgical procedures.  She reported that the Veteran still uses the technique.  

Although these recent medical reports relate symptoms of pain (and a diagnosis of arthralgia defined as pain) to a fall in service, it is important to note that the Court has held that subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  In view of this, the Board Remanded the matter in August 2011.  

In response to the August 2011 Board remand, the Veteran was afforded a VA examination in September 2011.  The examiner reviewed the claims folder and identified no diagnosed hip and or thigh condition.  It was noted that the Veteran again reported falling a flight of stairs in boot camp while moving a bookshelf.  X-rays of the hips were normal bilaterally.  The Veteran was currently working as a surgical technician and can stand about an hour before she needs a 15 to 30 minute rest.  Most of her cases are less than 2 hours.  The diagnosis for the hip was right hip strain-mild per exam, and left hip strain-moderate per exam, Normal bilateral hip per x-ray findings.  The diagnosis for the back was lumbosacral strain, mild to moderate, and minimal levoscoliosis with minimal degenerative changes per x-ray.  While the examiner opined that it was at least as likely as not that the low back condition was caused by or a result of service, she found that the claimed hip condition was not caused by or a result of active military service.  The rationale was that a review of the Veteran's complete medical record shows one incident of treatment for sacroiliitis, with no information in the records indicating a hip condition.  There is no evidence in the medical record or documentation in VA records after the Veteran established treatment at the Hampton VAMC that documents complaints of hip pain in 2004 and 2005.  Therefore, the Veteran does not have any documented evidence of a hip condition as a result of active duty military service.  

Thereafter, the AMC granted service connection for low back disability characterized as lumbar levoscolioisis and minimal degenerative changes.  

The AMC also sought an IME to offer an opinion due to the unresolved medical question surrounding the issue of service connection for bilateral hip disorder.  The examiner was asked to review the VA examinations and medical records and determine whether there is any evidence that a bilateral hip disorder is due to the service-connected low back disorder.  The examiner, L. T.-C., DPM, conducted a review and opined that it was less likely than not that the mild arthralgia of the hips are proximately due to or a result of the Veteran's service-connected lower back condition.  The examiner noted that she was in agreement with the conclusion in the September 2011 examination report.  The IME, a podiatrist, rationalized that there was no clinical evidence of hip involvement at the time of the 1995 injury when she fell during basic training carrying a bookshelf as described.  Thus it is less likely than not that the lower back injury was associated with the 1995 injury.  

The IME also found it less likely than not that a structural condition is causing the Veteran's hip conditions.  She cites the September 2011 examination report as not providing clinical evidence of any degenerative changes in the bones, cartilage or soft tissue.  Therefore, there are no physical, structural or objective findings associating her hip condition or reason to assume that the hip conditions are aggravated by her service-connected back condition.  

The IME continued that, noting the initial hip complaints in 2004-2005, and the mild findings in 2011, as well as the Veteran's weight and stature as noted in 2005, it is at least as likely as not that the loss of hip range of motion is in part due to her stature.  In addition, there is no clinical evidence of radiculopathy or muscle strain associated with her lower back.  Furthermore, the Veteran entered the military with flat feet.  Therefore, it is less likely than not that her hip conditions are aggravated by or associated with her service-connected back condition.  In this case, the hip conditions are mild and within the parameters of the natural progress of aging.  

The IME stated that there is no clinical evidence of radiculopathy, sciatica or muscle strain/sprain in the recent VA examination.  Although the Veteran stated that she experiences bilateral hip pain that travels into the lower back versus from the lower back, there remains no clinical evidence to support this statement other than mere speculation as to the possible flow of the pain cycle.  In the IME's opinion, the current studies do not provide sufficient clinical findings to suspect referred pain in the proximal direction (to include the hip causing the back to hurt).  As the examinations prove, there was no pain produced in the lower back when the hip moved through the range of motion.  Therefore, it is less likely as not that the hip conditions are associated with or travels (proximally) towards the lower back verses from the lower back.  

IV.  Analysis

Regarding the Veterans' claim for service connection for a bilateral hip disability, the Board notes that the Veteran asserted that she injured her hips along with her back in the aforementioned fall down a flight of stairs during military service, and had continuing bilateral hip and back area pain after her discharge from active duty.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In this regard, the Board notes that service connection has already been granted for the identified low back disability.  

The service treatment records do not show treatment for a chronic hip disorder, however; and, although she testified that she self-treated actually for hip problems, the first post service incident of complaints of hip pain in the record is noted to be in 2004.  Therefore, to the extent that the Veteran is contending that a bilateral hip disorder began in service and continued thereafter, the Board has determined that the Veteran is not credible. 

With respect to whether the Veteran's current bilateral hip disability is etiologically related to her active service or to service-connected disability, the Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, although it is noted that the Veteran is a surgical technologist, it is not contended and the Board does find that she is a trained health care professional who is competent to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  She and her friends and husband are certainly competent to say she suffered from what appeared to be pain in her low back and hips.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor the other laymen are competent to address etiology in the present case.

Thus, while the Veteran can state, and the record shows that she fell down the stairs pushing a bookshelf during active service, whether her currently diagnosed bilateral hip conditions are related to service, low back disability or are otherwise etiologically related to service is a medical question that she is not competent to answer. 

In this case, there is no medical opinion specifically linking a bilateral hip disability to service.  Furthermore, a VA examiner in September 2011 stated that a currently diagnosed bilateral hip condition is not caused by or a result of active service.  Moreover, the IME opined in October 2012 that a current hip condition was not related to her injuries during service as there was no documentation of a chronic disability sustained in service, there was no evidence of continuity of complaints, nor was there any evidence of a permanent disability that was a result of the Veteran's in service injuries as far as the hips.  The IME also noted that any current hip conditions were not due to the service-connected low back disability.  The Board has found the September 2011 VA examiner's opinion, in combination with the October 2012 IME, to be highly probative since they are based upon a review of the Veteran's pertinent history and examination of the Veteran, and are properly supported.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the September 2011 VA opinion and the October 2012 IME are competent, persuasive and probative opinions against the claim, and are uncontroverted by any competent evidence.  These opinions, wholly against the claim, are adopted by the Board.  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim. 


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


